                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-00422 DMG (JEMx)                                              Date   March 6, 2020
 Title          MPK, Inc., et al. v. Bernardaud N.A., Inc., et al.



 Present: The                 JOHN E. MCDERMOTT, UNITED STATES MAGISTRATE JUDGE
 Honorable
                      S. Lorenzo
                    Deputy Clerk                                        Court Reporter / Recorder




 Proceedings:              (IN CHAMBERS) ORDER RE DEFENDANTS’ MOTION TO
                           COMPEL ANSWERS TO INTERROGATORIES,
                           PRODUCTION OF DOCUMENTS, AND ATTENDANCE OF
                           DEPOSITIONS (Docket No. 22)

       Before the Court is Defendants’ Motion to Compel Answers to Interrogatories,
Production of Documents and Attendance of Depositions (“Motion”). (Dkt. 22.)
Plaintiffs MPK, Inc. and Kenneth J. Greenberg have filed no opposition to the Motion.
Accordingly, this Court ORDERS Plaintiffs to show cause by March 13, 2020 why the
Court should not enter the Proposed Order (Dkt. 22-6) submitted by the Defendants in its
entirety. Defendants may file a reply by March 18, 2020.

         The hearing on this Motion set for March 17, 2020 is hereby off calendar.

cc: Parties
                                                                                                   :

                                                             Initials of Preparer                slo




CV-90 (10/08)                               CIVIL MINUTES - GENERAL                                    Page 1 of 1
